Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7, 9-11, 13, 14, 16, and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Miraglia and Britcher are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole comprising a braking device comprising: i) a wheel assembly disposed within a lumen of the elongate rail: ii) a brake plate operatively engaged with the wheel assembly via a bolt assembly; iii) a set of wheels disposed at a first end of the brake plate, the set of wheels capable of slidable movement along the elongate rail and allowing pivotable movement of the brake plate relative to the elongate rail; and iv) a spring plate suspended from the brake plate via the bolt assembly; c) at least one actuator in operational communication with each of the plurality of breaking devices at a second end of the brake plate, and/or a) a brake plate; b) a brake pad secured to the brake plate; c) a wheel assembly configured to be disposed within a lumen of a rail and operatively engaged with the brake plate via a bolt assembly; d) a set of wheels affixed to the brake plate and engaged with an outer portion of the rail; and e) at least one spring in operational communication with the brake plate configured to provide a biasing force to the brake plate to engage the brake pad with the outer portion of the rail, wherein the braking device is constructed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
               Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784